The opinion of the Court was delivered by
Heydenfeldt, Justice.
The 135th section of the “act to regulate the settlement of the estates of deceased persons,” provides, that “when a claim is rejected either by an executor, or administrator, or the probate judge, the holder shall bring suit in the proper Court against the executor or administrator within three months after the date of its rejection, if it be then due, or within three months after it becomes due, otherwise the claim shall be forever barred.”
The District Court was asked to charge that such was the law, and the evidence contained in the statement shows that the charge requested was proper and relevant. I can see no reason for its refusal; such is the expressly written law of the land, and obedience to it must be exacted.
Let the judgment be reversed, with costs.
Murray, Chief Justice.—I concur.